Citation Nr: 1705537	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-44 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in May 2011, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.    § 20.704(d).

In September 2013 the case was remanded for additional development.  

In a decision dated in March 2016, the Board denied entitlement to service connection for as right knee disability and referred the issue of service connection for tinnitus to the RO for appropriate action.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In its Order dated in October 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties requesting that the Court vacate the Board's March 2016 decision and remand the appeal to the Board for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2016 Joint Motion, the parties agreed that the Board erred as it did not provide an adequate statement of reasons or bases for its decision.  The Joint Motion indicates that the Veteran underwent VA examination in September 2013.  The VA examiner opined that Veteran's mild degenerative joint disease of the right knee is less likely as not related to or aggravated by his left ankle disability and that it is "most likely due to natural wear and tear of aging" and that the Veteran's obesity is "likely contributory."   The parties cited to the VA medical opinion as follows: 

There is no data per medical literature to support a direct causal connection between [Appellant's] left ankle condition and the development of mild DJD in the right knee.  [Appellant] has similar mild degenerative changes in both knees per imaging.  [Appellant's] BMI is over 30.  Obesity is a well established risk factor for osteoarthritis of the knee...Medical studies show that 21.7% of overweight and 30.6% among obese Americans report doctor diagnosed arthritis.  Also, [Appellant] is 61 years old and per medical literature aging and genetic predisposition are also known factors for developing osteoarthritis.  Thus, [Appellant's] right knee mild [DJD] per x-ray is less likely as not due to the SC left ankle condition.  There is no evidence to support aggravation.

The parties noted that the Board, in its decision, relied on this opinion to deny the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to his service-connected left knee disability.   The parties agreed that when the examination report is read as a whole, the examiner's rationale for finding that the Veteran's right knee disability is less likely as not related to or aggravated by his left ankle disability includes the fact that the Veteran's left knee also had similar mild degenerative changes.  The parties indicated that in light of the fact that service connection is in effect for the left knee disability as secondary to his left ankle disability, the parties agreed that the Board should determine whether the September 2013 VA examination is adequate, and if the Board finds that it is not adequate, it should direct VA to order a new or clarifying examination.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  

In light of the above, the Board finds that a remand is required to obtain an additional medical opinion in this matter.  The Board finds that VA should obtain an addendum medical opinion that reviews the September 2013 VA medical opinion and the other evidence of record including the July 2008 VA medical opinion and provide an opinion as to the etiology of the right knee degenerative joint disease.  The examiner should also provide an medical opinion and/or discussion as to whether it is medically plausible for the various knee diagnoses to have same or different etiologies to include whether the left knee disabilities have the same etiology as the right knee degenerative joint disease.  The Board notes that service connection is in effect for left knee anterior cruciate ligament tear, not degenerative joint disease.  Lastly, the VA examiner should provide an opinion as to whether the right knee disability is medically related to injury or event in service or is caused or aggravated by the service-connected left ankle and/or left knee disabilities.  

In the October 2016 Joint Motion, the parties agreed that the Board erred as it referred the claim of service connection for tinnitus to the RO for appropriate action instead of remanding this claim.  The parties stated that the evidence shows that the RO denied the claim of service connection for tinnitus in a March 2009 rating decision.  The parties noted that the Veteran perfected appeals for the hearing loss and knee claims by submitting a VA Form 9 with a written statement in November 2009.  In the statement, the Veteran also stated, "I have suffered from ringing in my ears for years...[t]he ringing in my left ear is so lo[u]d that sometimes I just want to scream."  The parties agreed that the Board should make a finding as to whether the November 2009 submission could be construed as a notice of disagreement for the March 2009 rating decision denying service connection for tinnitus. 

The Board finds that the November 2009 statement could be construed as a notice of disagreement for the March 2009 rating decision that denied service connection for tinnitus.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed knee disability and tinnitus.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the right knee disability and tinnitus.  

If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and incorporate them into the claims file.

2.  Ask the VA examiner who conducted the September 2013 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions: 

a)  Is it at least as likely as not (50 percent probability or more) that the right knee degenerative joint disease is caused by the service-connected left knee anterior cruciate ligament tear with history of arthroscopy and/or the service-connected left ankle ligament tear and fracture?  

b)  Is it at least as likely as not (50 percent probability or more) that the right knee degenerative joint disease is aggravated by (permanently worsened in severity beyond a normal progression) the service-connected left knee anterior cruciate ligament tear with history of arthroscopy and/or the service-connected left ankle ligament tear and fracture?  

If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

c).  What is the etiology of the right knee disability?  The VA examiner should provide an medical opinion and discuss whether it is medically plausible for the right knee degenerative joint disease and left knee degenerative joint disease to have the same or different etiology and whether the service-connected left knee anterior cruciate ligament tear with history of arthroscopy has the same or different etiology than the right knee degenerative joint disease. 

d)  Is it at least as likely as not (50 percent probability or more) that the right knee degenerative joint disease was incurred in or is medically related to the Veteran's active duty?  

The VA claims folder should be made available to the examiner for review in connection with the medical opinion. 

The opinion should include a fully supported rationale and cite to appropriate medical literature as necessary.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

3.  Issue the Veteran a statement of the case with regard to the issue of service connection for tinnitus.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  After completing all indicated development, readjudicate the issue of service connection for right knee disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




